DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection. 
Claim 3 is withdrawn from further consideration as being drawn to a nonelected subspecies, claim 3 recites 360 degrees of rotational freedom that is corresponding to fairing 403-2 defined by a rotatable joint 413- 2 in fig. 4B (subspecies B), the elected subspecies is subspecies H.
     

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-4   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1       the term "it" is improper claim language rendering the claim vague and indefinite for examination.

Reference of prior art
Seibel et al.  (US 20150136897, an aircraft, preferably unmanned ).
Gonidec et al.  (US 20190170088, system for actuating a panel of a turbojet engine nacelle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibel in view of Gonidec.

Re claim 1   Referring to the figures and the Detailed Description, Seibel discloses:  An aerial vehicle, comprising: 
a body (item 2); 
a plurality of motor arms extending from the body (items 6); a plurality of motors (item 5), each motor coupled to a respective motor arm of the plurality of motor arms (items 5 and 6); 
a plurality of propellers (items 4), each propeller coupled to and rotated by a respective motor of the plurality of motors (items 4 and 5); and 
a plurality of motor fairings (unnumbered fairings surrounding item 5), each motor fairing movably coupled to and at least partially surrounding a respective motor of the plurality of motors (fig’s 1-3, 4-6 unnumbered fairings surrounding item 5).
each motor fairing is movable relative to a respective motor to which it is coupled (11 and 21, item 11 comprises item 21 therefore each motor fairing is movable relative to a respective motor to which it is coupled).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Nesbitt teachings of the wing includes a winglet, and the main beam spans between the winglet and a fixed wing of the wing into the Gonidec to include a flow control structure to improve the aerodynamic performance.

Re claim 2   Referring to the figures and the Detailed Description, Seibel discloses:   The aerial vehicle of claim 1, wherein each motor fairing is rotatable relative to an axis of a respective motor arm to which the respective motor is coupled (Seibel fig’s 1-3, 4-6 unnumbered fairings surrounding item 5).

Re claim 5   Referring to the figures and the Detailed Description, Seibel discloses:   A propulsion apparatus, comprising: a propulsion mechanism; and a fairing movably coupled to and at least partially surrounding the propulsion mechanism, wherein the fairing is movable relative to the propulsion mechanism; wherein the fairing is movable between at least two positions.
(Claim 5 is similar in scope to Claims 1 and 2; therefore, Claim 5 is rejected under the same rationale as Claims 1 and 2)

Re claim 9   Referring to the figures and the Detailed Description, Seibel discloses:   The propulsion apparatus of claim 5, wherein a first position of the at least two positions of the fairing is associated with a vertical flight configuration, and wherein a second position of the at least two positions of the fairing is associated with a horizontal flight configuration (Seibel fig’s 1-3, 4-6 unnumbered fairings surrounding item 5).

Re claim 11   Referring to the figures and the Detailed Description, Seibel discloses:   The propulsion apparatus of claim 5, further comprising: an actuator coupled to the fairing and configured to move the fairing between the at least two positions (Seibel pivoting mechanism 7).

Re claim 12   Referring to the figures and the Detailed Description, Seibel discloses:   The propulsion apparatus of claim 11, wherein the actuator is configured to move the fairing to alter an aerodynamic characteristic associated with the propulsion apparatus (Seibel fig’s 1-3, 4-6, 8 and 11 unnumbered fairings surrounding item 5).

Re Claim 4          Referring to the figures and detailed description above, Seibel fails to teach as disclosed by Gonidec:   The aerial vehicle of claim 1, wherein each motor fairing includes at least one of a vane, a fin, or a tail (¶ 0061, … items 21).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Gonidec teachings of each motor fairing includes at least one of a vane, a fin, or a tail into Seibel to create a vortex, which, by removing some part of the slow-moving boundary layer in contact with the airfoil surface.

Re claim 6   Referring to the figures and the Detailed Description, Seibel, as modified above, discloses:    The propulsion apparatus of claim 15, wherein in the retracted position, the at least one actuatable element forms a portion of a tapered end at a trailing surface of the fairing (Gonidec fig. 1, items 21).

Re Claim 7   Referring to the figures and detailed description above, Seibel fails to teach as disclosed by Gonidec: The propulsion apparatus of claim 5, wherein the fairing is movably coupled to the propulsion mechanism by a rotatable joint defining an axis of rotation; and wherein the fairing is rotatable between the at least two positions relative to the axis of rotation (¶ 0077-0078).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Gonidec teachings of the fairing is movably coupled to the propulsion mechanism by a rotatable joint defining an axis of rotation; and wherein the fairing is rotatable between the at least two positions relative to the axis of rotation into Seibel to allow a rotational movement of the actuatable element.

Re Claim 8   Referring to the figures and detailed description above, Seibel discloses: The propulsion apparatus of claim 5, wherein the fairing is movably coupled to the propulsion mechanism by a rotatable joint (7); and wherein the fairing is rotatable between the at least two positions relative to the spherically rotatable joint (fig’s. 8, 11, item 7).
However Seibel fails to teach as disclosed by Gonidec: spherically rotatable joint (¶ 0077-0078).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Gonidec teachings of the fairing is movably coupled to the propulsion mechanism by a rotatable joint defining an axis of rotation; and wherein the fairing is rotatable between the at least two positions relative to the axis of rotation into Seibel to allow for a smooth rotational movement of the fairing.

Re Claim 13     Referring to the figures and detailed description above, Seibel fails to teach as disclosed by Gonidec: The propulsion apparatus of claim 5, further comprising: at least one actuatable element associated with an outer surface of the fairing and configured to alter the outer surface of the fairing (21).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Gonidec teachings of at least one actuatable element associated with an outer surface of the fairing and configured to alter the outer surface of the fairing into Seibel to create a vortex, which, by removing some part of the slow-moving boundary layer in contact with the airfoil surface.

Re claims 10 and 14   Referring to the figures and the Detailed Description, Seibel, as modified above, discloses:  . The propulsion apparatus of claim 13, wherein the at least one actuatable element includes at least one of a vane, a fin, a tail, a flap, or a tab (Gonidec 21).

Re claim 15   Referring to the figures and the Detailed Description, Seibel, as modified above, discloses:   The propulsion apparatus of claim 13, wherein the at least one actuatable element is movable between a retracted position substantially flush with the outer surface of the fairing and an extended position at least partially protruding from the outer surface of the fairing (Gonidec fig’s 2, 3, items 21).

Re claim 16   Referring to the figures and the Detailed Description, Seibel, as modified above, discloses:    The propulsion apparatus of claim 15, wherein in the extended position, the at least one actuatable element forms a portion of cross shape at a trailing surface of the fairing (Gonidec items 21 any four panels at right angle to each other form a cross shape at a trailing surface of the fairing, thus at least one actuatable element forms a portion of cross shape at a trailing surface of the fairing).

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642